DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/19/2022 is entered and acknowledged by the Examiner. Claims 1 and 12 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-12 are currently pending in the instant application.
The provisional rejection of claims 1-2, 4-7, and 12 on the ground of nonstatutory double patenting as being unpatentable over US’479 (copending Application No. 16/351,588) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 2010/0236447 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 2, 4, 6, 8, 9 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 2015/0184010 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0184010 Al) is withdrawn in view of Applicant’s amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, and 9 of copending Application No. 16/351,588 (Published as US 2019/0283479 Al will be applied, hereinafter US’479) in view of US 2013/0085217 A1 (hereinafter Iu). 
US’479 discloses an ink composition comprises 1-5 mass% of a urethan resin, 1-10 mass% of a styrene-acrylic resin, a pigment wherein the urethan resin has a volume average diameter of from 10-30 nm and the styrene-acrylic resin has a volume average particle diameter of from 40-60 nm. 
US’479 failed to discloses a mass ratio of the urethane resin to the pigment is 0.55 or greater.
Iu discloses an ink composition comprises a colorant (claimed pigment), a polyurethane binder (claimed urethane resin), and acrylic dispersant having hydrophobic monomer such as styrene (claimed styrene acrylic resin) (See Abstract; Table 1; [0032] and [0038]). Iu also discloses a weight ratio of polyurethane binder to colorant from about 0.1:1 to about 2:1 to provide an acceptable decap performance and acceptable down swath variation (DSV) performance (See [0032]). The upper limit of the weight ratio of polyurethane binder to colorant (about 2:1) as suggested by Iu is 0.55 or greater as claimed. 
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to formulate the ink composition of US’479 with a weight ratio (mass ratio) of polyurethane binder to colorant (urethane:pigment) as suggested by Iu in order to provide acceptable decap performance and acceptable down swath variation (DSV) performance.
The claimed breaking stress property of a dry ink (dry film) as recited in amended claim 1 is a property of the ink composition and US’479 and Iu disclose an ink composition comprises of all the claimed ingredients within the claimed mass ratio; therefore, the ink composition of US’ 479 and Iu are expected to exhibit the claimed breaking stress property. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iu (US 2013/0085217 A1).
Regarding claim 1, Iu discloses an ink composition comprises a colorant (claimed pigment), a polyurethane binder (claimed urethane resin), and acrylic dispersant having hydrophobic monomer such as styrene (claimed styrene acrylic resin) (See Abstract; Table 1; [0032] and [0038]). Iu also discloses a weight ratio of polyurethane binder to colorant from about 0.1:1 to about 2:1 (See [0032]). The upper limit of the weight ratio of polyurethane binder to colorant (about 2:1) as suggested by Iu is 0.55 or greater as claimed.
Iu discloses an ink composition comprises all the claimed components within the claimed mass ratio. Therefore, the ink composition of Iu inherently would have a dry film (dry ink) with breaking stress (property) as recited in the instant claim. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
Additionally, Applicant described that when the mass ratio of urethane resins to pigments in ink is 0.55 or greater, the dry film has a high breaking stress and friction resistance is enhanced as a result (See page 4, lines 29-30, of the original specification). Since Iu discloses an ink having a weight ratio of polyurethane resin to colorant overlapping the claimed mass ratio, the ink composition of Iu would result in high breaking stress as claimed.
Regarding claim 2, Iu discloses a urethane resin (polyurethane resin, See [0026] to [0029]). Therefore, polyurethane resin of Iu inherently poses a glass transition temperature as recited in the instant claim because it has been held that structurally similar compounds are generally expected to have similar properties. In re Gyurik, 596 F. 2d 1012,201 USPQ 552.
Regarding claim 12, Iu discloses that the ink composition is recorded (applied) on various media surfaces (recording medium) (See [0001] and [0041]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iu (US 2013/0085217 A1) as applied to the above claims, and further in view of Okada (US 2015/0184010 Al).
Initially, it should be noted that Okada was cited in the previous Office action.
Iu is relied upon as set forth above.  
With respect to claims 4 and 6, Iu discloses an ink composition comprises of pigment, polyurethane resin, styrene acrylic resin, and water (See Table 1; [0047]), but does not disclose the polyurethane resin and styrene acrylic resin are in form of resin particles as required in the instant claims.
In the same field of endeavor, Okada discloses an ink
composition containing an inorganic pigment, resin particles, and water (See [0022]). Okada discloses that the resin particles
include polyurethane resin particles, styrene-acrylic resin
particles, or a combination of two or more may be used as
recited in claims 4 and 6 (See [0054] and [0057]). Okada discloses that the resin particles have properties of thickening and agglomerating upon landing of the ink on a recording medium, and have an effect of suppressing permeation of colorant component and promoting fixing thereof on the recording medium (See [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate the ink composition of Iu with polyurethane resin and styrene-acrylic resin in form of resin particles, as suggested by Okada, in order to suppress permeation of colorant component and promote affixation on the recording medium. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 8, Okada discloses an ink accommodating container (ink cartridge) comprising the ink in a container (See [0103] and [0104]).
Regarding claim 9, Okada discloses that the ink cartridge (an ink accommodating container) is attached to an inkjet recording apparatus (See [0107]). The inkjet recording apparatus is an ink applying device configured to apply the ink in the ink accommodating container (ink cartridge) to a recording medium (substrate) as recited in claim 9. 
Regarding claim 10, Iu and Okada do not specifically disclose printing an ink (a coated layer) on a substrate (recording medium) having a low content of transfer amount of pure water as recited in the instant claim. However, Okada discloses that the substrate (recording medium) is heated to 50-200°C, during, before, or after printing to promote print fixing (See [0100]). The heating of the substrate would cause pure water in the ink to evaporate and result in a low transfer amount as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an ink coating layer on a recording medium having a low transfer pure water content as claimed. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 11, Okada discloses a printing apparatus having a conveyor belt 151 with a recording head 134 (See Figure 4). Okada also discloses that the printing speed is from 5-20 m/s (See [0117]). It would have been obvious for a skilled artisan at the time the invention was filed to control the speed of the conveyor recording medium to be less than the printing speed of 5 m/s. Otherwise, the ink droplets would be too slow to be applied onto the conveyor recording medium. Thus, the speed of the conveyor recording medium must be slower than 5 m/s in

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iu and Okada as applied to the above claims, and further in view of US 2017/0137650 A1 (hereinafter Liu).
Iu and Okada are relied upon as set forth above.  
With respect to claim 5, Iu and Okada disclose an ink composition comprises polyurethane resin particles, but does not disclose the polyurethane resin particles has a volume particle diameter D50 of from 10 to 30 nm. 
	Liu discloses an ink composition comprises (a) carbon black (pigment); (b) at least one polymeric dispersant including styrene-acrylic resins; (c) at least one surfactant; and (d) at least one polyurethane (See Abstract). Liu discloses a weight ratio (mass ratio) of (a) pigment to (d) polyurethane from about 10/1 to about 1/2 (See [0064]). The weight ratio of (d) polyurethane:(a) pigment equates to about 1/10 to about 2/1. The upper limit of weight ratio of (d):(a) of about 2:1 is 0.55 or greater. Liu also discloses that the polyurethane resin particles having a particle size from about 30 to about 100,000 nm (See [0060]). The lower limit of polyurethane resin particle size of about 30 nm, overlaps with the claimed particle diameter. Liu discloses that the polyurethane resin particles provide desired image quality without detrimentally affecting the performance of the ink composition (See [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate the ink composition of Iu and Okada with polyurethane resin having a particle size of about 30 nm as suggested by Liu to provide desired image quality without detrimentally affecting the performance of the ink composition.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot in view of the new ground of rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761